   Case 4:19-mj-00061-RJK Document 1 Filed 05/10/19 Page 1 of 2 PageID# 1
                                                              '




                                                                         FILED
                   IN THE UNITED STATES DISTRICT COURT


                   FOR THE EASTERN DISTRICT OF VIRGINIA                MAY 1 0 2019
                           NEWPORT NEWS     DIVISION
                                                                  ULbHK U.S. DISTRICT COURT
                                                                        NORFOLK, VA
UNITED STATES OF AMERICA


      V.                                    Case No. H
                                            Court Date: July 16, 2019
RONALD L. HARRISON



                             CRIMINAL INFORMATION


                 (Misdemeanor)- Violation Notice No. 6309855

      THE UNITED STATES ATTORNEY CHARGES:


      That on or about April 28, 2019, at Naval Weapons Station Yorktown,

Virginia, on lands acquired for the use of the United States and within the

special maritime and territorial jurisdiction thereof, in the Eastern

District of Virginia, the defendant, RONALD L. HARRISON, did possess and

knowingly use a decal he was not entitled to display on his license plate.

      (In violation of Title 18, United States Code, Sections 7 and 13,
assimilating Code of Virginia, Sections 46.2-613(3)).

                                    Respectfully submitted,

                                    G. Zachary Terwilliger
                                    United States Attorney


                              By:           T. a.
                                     rames T. Cole
                                    ^Special Assistant U.S. Attorney
                                    Office of the U.S. Attorney
                                    101 West Main Street, Suite 8000
                                    Norfolk, VA 23510
                                    Ph: (757) 441-6712
                                    Fax:(757) 441-3205
                                    James.Cole0usdoj.gov
   Case 4:19-mj-00061-RJK Document 1 Filed 05/10/19 Page 2 of 2 PageID# 2


                           CERTIFICATE OF MAILING


      I hereby certify that on the date indicated below, I caused a true and
correct copy of the foregoing Criminal Information to be mailed, postage
prepaid, to the defendant in the above-styled case.


                                           1. 6L
                                    Fames T. Cole
                                   Special Assistant U.S. Attorney
                                   Office of the U.S. Attorney
                                   101 West Main Street, Suite 8000
                                   Norfolk, VA 23510
                                   Ph: (757) 441-6712
                                   Fax: (757) 441-3205
                                   James.ColeOusdoj.gov




                                    1 Ro,           Ml
                                    Date    Zj
